Citation Nr: 1548102	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a January 2015 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he currently has bilateral hearing loss and tinnitus due to military noise exposure.  Specifically, he asserts that he was exposed to the loud noise of heavy machinery and dynamite explosions as a result of his duties as a Construction Machine Operator.  Therefore, he claims that service connection for such disorders is warranted. 

In this case, the record raises the question as to whether the Veteran's bilateral hearing loss pre-existed his service entrance.  In this regard, service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Because the Veteran's March 1965 pre-induction examination was conducted prior to October 1967, the Board has converted the ASA units to ISO units (ISO units in parentheses).  Pure tone thresholds, in decibels, were recorded as follows:      


HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
20 (30)
5 (15)
10 (15)
LEFT
5 (20)
10 (20)
5 (15)
15 (25)
20 (25)

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  While the Veteran's converted puretone thresholds do not meet the criteria for bilateral hearing loss for VA purposes, they clearly raise the question as to whether the Veteran had pre-existing bilateral hearing loss.  

However, while the Veteran was afforded a VA audiological examination in June 2013 and an addendum opinion was obtained in April 2014, such opinions did not address whether his hearing loss pre-existed his military service.  Rather, the examiners noted that the Veteran's hearing sensitivity threshold were within normal limits bilaterally at entrance in March 1965 and at exit in March 1968.  Therefore, remand is required for an additional medical opinion that addresses whether the Veteran's bilateral hearing loss was noted on entry or otherwise clearly and unmistakably pre-existed service.  Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate); See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

With regard to tinnitus, the examination report and addendum are insufficient because the examiners failed to address evidence of in-service acoustic trauma, and the Veteran's complaints of tinnitus beginning in-service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  Therefore, an addendum opinion for the Veteran's claim for tinnitus is also necessary. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's June 2013 VA audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For bilateral hearing loss:

(A)  The examiner should offer an opinion as to whether the Veteran had left and/or right ear hearing loss noted on his March 1965 service enlistment examination.

(i)  If so, the examiner is asked to opine as to whether the disorder(s) increased in severity in service. 

If there was an increase in the severity of the disorder(s) during service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.  

(B)   If right and/or left ear hearing loss was not noted on entrance, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's acknowledged in-service noise exposure.  

(iii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is also asked whether it is at least as likely as not that the disorder manifested within one year of the Veteran's service discharge in March 1968, i.e., by March 1969?  If so, please describe the manifestations.

For tinnitus:

(A)  Is it at least as likely as not that the disorder is directly related to service, including the Veteran's acknowledged in-service noise exposure?

(B)  Is it at least as likely as not that the disorder manifested within one year of the Veteran's service discharge in March 1968, i.e., by March 1969?  If so, please describe the manifestations.

When providing the medical opinions, please consider the audiometric data on the March 1965 service enlistment examination report as converted from ASA units to ISO units as shown above, and the Veteran's acknowledged in-service exposure to heavy machinery and dynamite explosions, and his self-reported complaints of ringing and buzzing in his ears since service.  

The examiner should set forth the complete rationale for all opinions.  The absence of evidence of treatment for symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




